NUMBER 13-11-00221-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                            IN RE APOLONIO VILLARREAL


                          On Petition for Writ of Mandamus
                          and Motion for Emergency Stay.


                                MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                  Per Curiam Memorandum Opinion1

       Relator, Apolonio Villarreal, filed a petition for writ of mandamus and a motion for

emergency stay in the above cause on April 12, 2011. Through this original proceeding,

relator seeks to set aside various rulings issued by an administrative law judge in docket

number XXX-XX-XXXX.C, currently pending in the State Office of Administrative

Hearings.




       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
       This Court's original jurisdiction is governed by section 22.221 of the Texas

Government Code.       See TEX. GOV’T CODE ANN. § 22.221 (Vernon 2004).              Section

22.221(b) expressly limits the mandamus jurisdiction of the courts of appeals to writs of

mandamus issued against “a judge of a district or county court in the court of appeals’

district” or against a “judge of a district court who is acting as a magistrate at a court of

inquiry . . . in the court of appeals district.” See id. § 22.221(b). The Court may also

issue “all other writs necessary to enforce the jurisdiction of the court.”       See id. §

22.221(a); In re Richardson, 327 S.W.3d 848, 851 (Tex. App.–Fort Worth 2010, orig.

proceeding); In re Phillips, 296 S.W.3d 682, 684 (Tex. App.–El Paso 2009, orig.

proceeding).

       The Court, having examined and fully considered the petition for writ of

mandamus and motion for emergency stay, is of the opinion that we lack jurisdiction

over this matter.    Accordingly, the petition for writ of mandamus and motion for

emergency stay are DISMISSED for want of jurisdiction. See TEX. R. APP. P. 52.8(a),

(d).

                                                                PER CURIAM

Delivered and filed the
12th day of April, 2011.




                                                 2